Plaintiff appeals from an order denying her motion to modify the final decree of separation entered in her favor on June 26, 1934, so that the amount awarded to plaintiff for the support and maintenance of the infant daughter of the parties be increased from eight dollars a week to twenty-five dollars a week. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the matter remitted to Special Term to take proof as to defendant’s present financial circumstances. At the time the decree was entered defendant’s earnings were twenty dollars a week. He admits they are now thirty dollars a week and plaintiff alleges that they are in excess of that amount. The motion cannot be decided until defendant’s earnings are determined. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.